Citation Nr: 1624316	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for a low back disorder, with numbness in the legs and joints.

2.  Service connection for depression.

3.  Service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The appellant was scheduled for a hearing before a member of the Board in April 2016.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the claims or issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran is in receipt of Social Security disability benefits.  See December 2007 SSA notice of award.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims for service connection on appeal, the Board finds that a remand for SSA records is necessary.

Treatment (Medical) Records

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2015).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the remaining issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  

In April 2008, the Veteran provided VA Forms 21-4142 authorizing VA to obtain treatment records pertaining to the claimed disorders from Drs. E.M., L.G., L.O., M.T., and J.A.  The record contains records from Drs. J.A. and M.T.; however, the record does not reflect that an attempt was made to obtain the remaining records from Drs. E.M., L.G., and L.O.  Accordingly, these treatment (medical) records should be requested.  The Veteran should provide the name and address of the provider(s) as well as dates of treatment for the claimed disorders on appeal in addition to any authorization needed to obtain such records.

Service Connection for Low Back Disorder

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that service connection for a low back disorder is warranted because it is related to service.  The Veteran asserted that a low back disorder started in service as a result of lifting heavy objects and moving trucks without gasoline by pushing them during severe weather conditions.  See, e.g., VA Form 21-4176.  While service treatment records show no complaints, treatment, or diagnosis of a low back disorder, the March 1969 service separation examination report and concurrent report of medical history show that the Veteran reported constant low back pain.  A February 2006 private x-ray report shows an impression of minimal hypertrophic spondylosis, and a February 2006 magnetic resonance imaging (MRI) report shows an assessment of central posterior L5-S1 soft disk protrusion, posterior L4-L5 disk bulge, and mild degenerative disc disease.  

Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current low back disorder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records from Drs. E.M., L.G., and L.O., as well as any other treatment records identified by the Veteran for the claimed disorders on appeal.  The Veteran should provide the name and address of the provider as well as dates of treatment for the claimed disorders on appeal.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

3. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of any current low back disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

Does the Veteran have a low back disability? 

If the Veteran has a low back disability, is it as likely as not (i.e., probability of 50 percent or more) that the low back disability had its onset during, or is otherwise related to the Veteran's active service?  The examiner should specifically comment on the significance of the Veteran's assertions at service separation of constant back pain. 

4. Thereafter, the issues of service connection for low back disorder, depression, and headaches on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655(2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 







Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




